                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JAMES BLEDSOE, et al.,                                4:16-cv-14024

                      Plaintiffs,                 ORDER GRANTING
                                                PLAINTIFFS’ MOTION TO
        v.                                       COMPEL DISCOVERY
                                                     (ECF NO. 130),
FCA US LLC, a Delaware
corporation, and CUMMINS
                                                AND GRANTING IN PART
INC., an Indiana corporation,
                                                 AND DENYING IN PART
                      Defendant.                DEFENDANT CUMMINS’
                                                  MOTION TO COMPEL,
                                                     (ECF NO. 129)


        This matter is before the Court on cross-motions to compel.

Plaintiffs are proposed putative class members who purchased

Defendant FCA’s 2007-2012 Dodge Ram 2500 and 3500 trucks, which are
equipped with diesel engines manufactured by Defendant Cummins, Inc.

Plaintiffs’ main claim is that the trucks are equipped with defeat devices

that allow its diesel engines to emit nitrogen oxides at levels that exceed

federal and state emissions standards and the expectations of reasonable

consumers.

        This discovery dispute hinges on whether Defendants must produce

its calibration data and emissions software in their native format. See

ECF No. 130. Plaintiffs, in addition, move to compel production of the

Class     Vehicles’    Auxiliary    Emissions    Control   Devices   (“AECD”)
                                        1
disclosures that Defendant Cummins made to the Environmental

Protection Agency in unredacted form. For its part, Defendant Cummins

moves to compel Plaintiffs to identify and describe with particularity its

basis for alleging the existence of a defeat device. See ECF No. 129.

     These matters are fully briefed. Upon review, the Court concludes

that oral argument is not necessary for the disposition of these matters.

As explained below, the Court will GRANT Plaintiffs’ motion to compel

and GRANT IN PART and DENY IN PART Defendant’s motion to

compel.

                              I.   Legal Standard

     The scope of discovery under the Federal Rules of Civil Procedure

is broad. Lewis v. ACB Bus. Servs., 135 F.3d 389, 402 (6th Cir. 1998).

Parties may obtain discovery on any matter that is not privileged and is

relevant to any party’s claim or defense if it is reasonably calculated to

lead to the discovery of admissible evidence. Fed. R. Civ. P. 26(b)(1).

Evidence is relevant when it has “any tendency to make the existence of
any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” Fed. R.

Evid. 401. Evidence need not be admissible to be discoverable. Fed. R.
Civ. P. 26(b)(1). District courts, however, may limit the scope of discovery

“where the information sought is overly broad or would prove unduly



                                     2
burdensome to produce.” Surles ex rel. Johnson v. Greyhound Lines, Inc.,

474 F.3d 288, 305 (6th Cir. 2007).

     Rules 33 and 34 allow a party to serve interrogatories and requests

for production of documents on an opposing party. Fed. R. Civ. P. 33, 34.

A party receiving these types of discovery requests has thirty days to

respond with answers or objections. Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A).

If the party receiving discovery requests under Rules 33 or 34 fails to

respond properly, Rule 37 provides the party who sent the discovery

requests the means to file a motion to compel. Fed. R. Civ. P. 37(a)(3)(B).

If a court grants a Rule 37 motion to compel, or if discovery is received

after a Rule 37 motion is filed, then the court must award reasonable
expenses and attorneys’ fees to the successful party. That is, unless the

successful party did not confer in good faith before the motion, the

opposing   party’s   position   was   substantially   justified,   or   other

circumstances would make an award unjust. Fed. R. Civ. P. 37(a)(5)(A).

                                II.   Discussion

              a. Plaintiffs’ Motion to Compel

     Plaintiffs move to compel the inspection and production of

Defendant Cummins’ complete calibration data and emissions software,

as well as its AECD disclosures to the EPA in unredacted form. The Court

addresses each issue in turn.



                                      3
                    i. Calibration data and emissions software.

     Plaintiffs seek the production of Defendant Cummins’ complete

calibration data and emissions software “installed in the Affected

Vehicles in a ‘reasonably usable form.’” ECF No. 130, PageID.14015.

Specifically, in their Request for Production, Plaintiffs sought “complete

copies of all calibration files used in the Affected Vehicles related to the

emissions systems,” along with “any software development trail,

manuals, errata, configuration settings…or other documents relating to

design specifications or expected functions of the emissions systems.”

ECF No. 130-3, PageID.14045-46. Although Defendant Cummins had

produced a text file representing segments of its calibration data,
Plaintiffs’ expert asserts that “[t]his text-based report file is not a

substitute for the native calibration files being reviewed from within the

calibration software.”1 ECF No. 130-5, PageID.14150. As a result,
Plaintiffs seek complete calibration data and emissions software in order




1For reasons that are not entirely clear, Plaintiffs’ counsel submitted
their expert’s sworn declarations under the pseudonym “E1”, and without
any identifiable person’s signature. Defendant asks that the declarations
be stricken because of this omission. While the Court agrees that the
declarations should not have been submitted with the name and
signature of declarant omitted, that problem can be solved by requiring
Plaintiffs to refile these declarations, with the name and signature of the
declarant included, within 5 days of the date of this order. Plaintiffs are
hereby ordered to do so.
                                      4
to figure out how the purported defeat devices allow “excessive emissions

despite ‘passing’ emissions testing.” ECF No. 130, PageID.14012-14.

     Defendant Cummins responds that it has already produced a

“complete, unredacted and searchable calibration” data set in accordance

with its obligations under the Stipulation and Order Governing the

Collection and Production of Documents and Electronically Stored

Information, the Federal Rules of Civil Procedure, and this Court’s Model

ESI Order. ECF No. 135, PageID.14289. Defendant Cummins argues

that what it has produced already complies with the “reasonably usable

form” standard. Id. at PageID.14292-93. For that reason, Defendant

asserts that the kind of production that Plaintiffs seek here would be
duplicative. Id. In addition, Defendant Cummins reasons that it is not

obligated to produce its calibration data in native format because such

data constitute “proprietary trade secrets” that would allow Plaintiffs to

view “any Cummins engine in any vehicle or other engine platform found

in the field.” Id. at PageID.14290. (emphasis in original). Defendant

Cummins explains that its competitive advantage would suffer
“catastrophic” damage as a result of inadvertent or unauthorized

disclosure of such data. Id.

     Both parties agree that the nature of the alleged defeat devices is

one of, if not, the central issue in this case. See ECF No. 129,

PageID.13926; ECF No. 130, PageID.14012. And as explained in the

                                    5
section below, Plaintiffs claim that their response to Defendant’s motion

to compel depends on their ability to understand and interpret the nature

of the calibration data and emissions software. Furthermore, other than

claiming that such data are proprietary trade secrets, Defendant
Cummins has not provided authority supporting the withholding of data

in its native format, especially where parties have agreed to a protective

order to account for sensitive commercial materials. ECF No. 135,
PageID.14295. Defendant points out that “the parties’ ESI Stipulation

does not require production calibrations in native file format” and that

“the parties agreed that the only files that are required to be produced in

native format are ‘Non-redacted Microsoft Excel files and nonprintable

files.’” ECF No. 135, PageID.14292 (citing ECF No. 113, PageID.13698-

99). But an agreement that specifies that certain kinds of files must be
produced in native format does not necessarily prohibit the production of

other kinds of records in native format.

     In any event, even if the data are proprietary trade secrets, by

Defendant Cummins’ own admission, that data has already been
disclosed—albeit in a non-native format. Defendant Cummins insists

that the data provided are “complete, unredacted, and searchable.” ECF

No. 135, PageID.14289. If the confidentiality protections in place are

sufficient to safeguard the data already disclosed, it is unclear why their

being trade secrets would prevent production in native format. Plaintiffs


                                    6
are merely asking to make that production more accessible and

comprehensible. A more relevant inquiry, therefore, might be whether

compelling Defendant Cummins to disclose its complete calibration data

and   emissions    software   would       be   disproportionate   or   unduly

burdensome. But Defendant Cummins makes no such showing.

      Instead, Defendant Cummins argues that because it has already

produced the calibration data in a text file, it is no longer obligated to

produce the same information in native format. ECF No. 135,

PageID.14292. Defendant Cummins points to the fact that the text file is

“printable, searchable, and written in English rather than computer

code” as proof that its method of production is satisfactory. Id. at
PageID.14293. But Plaintiffs’ expert declaration states that the non-

native format is much more difficult to use or interpret. See ECF No. 130-

5. For instance, Plaintiffs’ expert attests that he is “completely unable to

rely on the data in this report file by itself to form any opinions about the

[engine control unit’s] behavior.” Id. at PageID.14151. In addition, based

on the text files alone, Plaintiffs’ expert “cannot determine what
specifically they pertain to just from the labels, and without any

supporting documentation that explains the logic of how and when these

calibration values are used.” Id. at PageID.14150. Plaintiffs’ expert

cannot use such a “text-based report file” to determine “a vehicle’s

combustion and emissions behavior.” Id. Moreover, Plaintiffs claim that


                                      7
“Cummins deliberately converted select segments of the calibration

parameters into unintelligible text files.” ECF No. 130, PageID.14013.

This “selective conversion destroys the dynamic operational structure

inherent in the native files that is necessary to understanding the data.”

Id.

      The Advisory Committee Notes under Rule 34 explicitly prohibit

producing parties from taking data in its native format and converting it

to a different form “that makes it more difficult or burdensome” to use

the information efficiently. Fed. R. Civ. P. 34 Adv. Comm. (2006). The

record suggests that may have happened here. In short, the production

Plaintiffs seek is relevant, not subject to any privileges, and Defendant
has not established that disclosure in native format would be

disproportionate or unduly burdensome.

      Accordingly, the Court grants Plaintiffs’ motion to compel

Defendant Cummins to produce its emissions software and calibration

data installed in the vehicles at issue in their native format. Production

will be done pursuant to the parties’ Stipulation and Order Governing

the Collection and Production of Documents and Electronically Stored

Information, ECF No. 113, and Stipulation and Order Regarding Non-

waiver of Privileges and Production of Privilege Logs, ECF No. 115. In

order to mitigate concerns about inadvertent disclosures, Defendant

Cummins is ordered to load its calibration files and emissions software

                                    8
onto a single secured stand-alone laptop that may not be connected to

any network or external storage device, whether wirelessly or by direct

connection. Plaintiffs must store the laptop in a locked storage container

and may not remove or export the data. See In re Facebook PPC

Advertising Litigation, 2011 WL 1324516, at *3 (N.D. Cal. 2011).

                     ii. Unredacted AECD disclosures.

      Plaintiffs next seek the production of information regarding

AECDs2 in the Class Vehicles that Defendant Cummins disclosed to the

EPA—and Plaintiffs want this information produced in an unredacted

format. ECF No. 130, PageID.14003. Plaintiffs argue that “Cummins is

inappropriately redacting its AECDs, without any valid explanation for

doing so.” Id. at PageID.14020. For instance, Joseph Sawin, a Defendant
Cummins employee responsible for “personally reviewing and submitting

AECD disclosures for multiple engine platforms,” attests that in

responding to Plaintiffs’ request for AECD disclosures, he identified and
redacted portions that “have no apparent connection to Plaintiffs’

allegations.” ECF No. 135-5, PageID.14310. But he “did not redact the


2 In its previous Order, the Court defined AECDs as “devices that alter
the normal operation of the emissions system in a vehicle. AECDs are
necessary to ensure adequate performance in certain scenarios, and are
not illegal on their own. But when an AECD is designed to circumvent
emissions standards requirements, and is not disclosed in the application
for a certificate of conformity, it is called a ‘defeat device,’ and it is illegal.”
Bledsoe v. FCA US LLC, 378 F. Supp.3d 626, 633 (E.D. Mich. 2019).
                                         9
headings or subheadings of these sections” in order to provide “a log of

redacted information.” Id. While Defendant Cummins argues that it is

only redacting portions that are not relevant to the issues in this case,

Plaintiffs reply that this Court has deemed that “all of the AECDs are
relevant in this case.” ECF No. 130, PageID.14003. (emphasis in

original). When Defendant Cummins submits AECD documents for

regulatory review, “all AECDs for a single engine are contained in the

same document.” ECF No. 135, PageID.14294-95.

      This means that if Defendant Cummins produces the AECD

documents for a particular vehicle that were provided to the EPA, then

the requesting party would have access to every AECD for that vehicle.
Defendant Cummins asserts that “disclosing the irrelevant redacted

sections of the AECD Disclosures would significantly harm Cummins.”

Id. at PageID.14298. Specifically, Defendant Cummins argues that in

order to protect its competitive advantage, Plaintiffs should only be

allowed to view the AECDs that are relevant to the issues in this case. In

addition, Defendant Cummins contends that it is redacting portions of
the AECD disclosures that constitute trade secrets. Id. at PageID.14295-

96.

      Plaintiffs reply that the AECDs “disclosed to the EPA all relate to

the Class Vehicles” because “they work in tandem with each other” to

operate the vehicle and “do not function independently.” ECF No. 140,

                                   10
PageID.17804. As a result of “this complex interplay of systems,

distinguishing between relevant and irrelevant AECDs is impossible.” Id.

      In considering the parties’ briefs, the Court is unpersuaded by

Defendant Cummins’ argument that it may “redact individual AECDs

that do not relate in any way to Plaintiffs’ allegations or Defendants’

defenses.” See ECF No. 135, PageID.14295. Relevance redactions are

generally inappropriate, especially where parties have agreed to a

Stipulation and Order governing the process for designating certain

materials as confidential or highly confidential. See ECF Nos. 113 and

115; see also Weidman v. Ford Motor Company, 2021 WL 236072, at *4

(E.D. Mich. 2021) (holding that the parties’ proposed order rendered

relevance redactions “unnecessary and improper.”).

     Consequently, the Court orders Defendant Cummins to produce its

Class Vehicles’ AECD disclosures to the EPA in unredacted format. As

with the production of its complete calibration data and emissions

software, Defendant Cummins shall produce such materials in the same

single secured stand-alone laptop described in Section II(a)(i) of this

Order. See Facebook Advertising Litigation, 2011 WL 1324516, at *3.

Production of the unredacted AECD disclosures shall be subject to the

parties’ Stipulation and Order Governing the Collection and Production

of Documents and Electronically Stored Information, ECF No. 113, and



                                  11
Stipulation and Order Regarding Non-waiver of Privileges and

Production of Privilege Logs, ECF No. 115.

              b. Defendant Cummins’ Motion to Compel

     Defendant     Cummins       challenges    Plaintiffs’   response    to

Interrogatory No. 2 and moves to compel Plaintiffs “to provide a complete

and substantive response.” See ECF No. 129. Interrogatory No. 2 asks, in

essence, for Plaintiffs to “identify and describe with particularity all

defeat devices” that are allegedly “present in the Subject Vehicles.” ECF

No. 129-2, PageID.13939. Defendant Cummins argues that Plaintiffs’

unwillingness to provide a response to this question “prejudices

Cummins’ ability to defend against” allegations that it “install[ed] defeat

devices in the RAM Trucks.” ECF No. 129, PageID.13925.

     Plaintiffs objected to Interrogatory No. 2, ECF No. 129-2,

PageID.13939, in the following ways:
     Objections:
     Plaintiffs object to this Interrogatory based on General
     Objection Nos. 8, 9, and 10.3



3General Objection No. 8 states “Plaintiffs object on the ground that the
Interrogatory is a contention interrogatory and is therefore premature.”
General Objection No. 9 states “Plaintiffs object on the ground that the
Interrogatory is premature in that it calls for expert discovery.”
General Objection No. 10 states “Plaintiffs object on the ground that the
Interrogatory seeks information already in Cummins’ possession.” ECF
No. 129-2, PageID.13935.
                                    12
     Plaintiffs object to this Interrogatory based on Objection to
     Definition No. 2.4
     Response:
     See Objections.
     Plaintiffs will not provide a response at this time, but will
     supplement as required by the Federal Rules of Civil
     Procedure and Court orders, including pretrial schedule
     orders.

     See ECF No. 129-2, PageID.13939, Plaintiffs’ Objections and

Response to Defendant Cummins Inc.’s First Set of Interrogatories.

(emphasis in original).

     Plaintiffs also argue that their responses were limited because

“Cummins has deliberately and systematically withheld evidence that

Plaintiffs need to answer” Interrogatory No. 2. ECF No. 133,

PageID.14229. Plaintiffs allege that their expert “reviewed Cummins’
discovery materials” and concluded that “he could not render an opinion”

about how the emissions systems operate. Id. In fact, it is the information

that Plaintiffs seek in their own motion to compel that “is necessary and

essential to intelligibly answer Interrogatory No. 2.” Id. Plaintiffs state

that once they receive complete calibration data and emissions software,




4Definition No. 2 states “Plaintiffs object to the words ‘any other person’
in the definition of ‘Plaintiff’ or ‘Plaintiffs’ (Definition No. 2) on the
grounds that the words are vague, ambiguous, overly broad, unduly
burdensome and not proportional to the needs of the case.” Id. at
PageID.13936.
                                     13
they “intend to fully describe the defeat devices, including how they work,

in their expert reports.” ECF No. 133, PageID.14231.

     Defendant Cummins counters that requiring Plaintiffs to disclose

what it knows now would be useful in learning about the allegations

against it. ECF No. 129, PageID.13927-28. Furthermore, Plaintiffs

cannot argue that it must wait for the expert report because “the

information is within Plaintiffs’ possession,” therefore they do not

“require additional analysis” from their expert prior to responding. ECF

No. 129, PageID.13928.

     Interrogatories are governed by Rule 33 of the Federal Rules of

Civil Procedure. Interrogatories are “not objectionable merely because it

asks for an opinion or contention that relates to fact or the application of
law to fact.” Fed. R. Civ. P. 33(a)(2). For instance, “contention

interrogatories,” serve legitimate and useful purposes, “such as ferreting

out unsupportable claims, narrowing the focus and extent of discovery,

and clarifying the issues for trial.” In re Dow Corning Corp., 2010 WL

3927728, at *12 (E.D. Mich. 2010) (citing Starcher v. Correctional Med.

Sys., Inc., 144 F.3d 418, 421 n.2 (6th Cir. 1998)). Contention

interrogatories may take several forms, including asking a party “to state

what it contends, or whether it makes a specified contention; to state all

the facts upon which it bases a contention; to state the legal or theoretical

basis for contention; and to explain or defend how the law invoked applies

                                     14
to facts. Schweinfurth v. Motorola, Inc., 2007 WL 6025288, at *5 (N.D.

Ohio 2007) (citations omitted). Parties serving contention interrogatories

must establish good reason that “answers to well-tailored questions will

contribute meaningfully to clarifying the issues in he case, narrow the
scope of the dispute, or setting up early settlement discussions, or that

such answers are likely to expose a substantial basis for a motion under

Rule 11 or Rule 56.” Id. (quoting In re Convergent Tech. Sec. Litig., 108

F.R.D. 328, 336 (N.D. Cal. 1985)).

     However, “a court may postpone a response to contention

interrogatories until discovery is closer to completion.” Dow Corning,

2010 WL 3927728, at *12 (citing Fed. R. Civ. P. 33(a)(2)). Contention
interrogatories need not be answered until after designated discovery has

closed. See 8A Wright & Miller, Federal Practice and Procedure, § 2167.

The purpose is to protect “the responding party from being hemmed into

fixing its position without adequate information.” Dow Corning, 2010 WL

3927728, at *12 (citing Strauss v. Credit Lyonnais, S.A., 242 F.R.D. 199,

233 (E.D.N.Y. 2007)).

     Here, Interrogatory No. 2 is relevant to the core issue of whether

Defendant Cummins knowingly installed defeat devices in the vehicles

at issue. However, Defendant Cummins “has the burden of proving how

an earlier response serves the goals of discovery.” See Schweinfurth, 2007

WL 6025288, at *5. Defendant Cummins argues that they are entitled to

                                     15
a more complete response because Plaintiffs’ allegations went “beyond

merely alleging there was a gap” when they alleged that Defendants

“knowingly and intentionally equipped the RAM Trucks with a

prohibited defeat device.” ECF No. 134, PageID.14282.

     Plaintiffs, however, have already disclosed what evidence they have

in support of their allegations: that emissions testing has revealed a

discrepancy in the performance of Defendant Cummins’ diesel engines.

For instance, through informal supplements to its interrogatory

responses, ECF No. 133, PageID.14230. Plaintiffs also provided a

detailed table in their response to Interrogatory No. 6, which asks for

identification of “the test file associated with” their emissions tests. ECF
No. 129-2, PageID.13942. And in any event, a review of Plaintiffs’ Second

Consolidated and Amended Class Action Complaint is inconsistent with

Defendant Cummins’ characterization about the extent of Plaintiffs’

allegations. See ECF No. 62, PageID.8341-44.

     So, while perhaps little will be accomplished by compelling

Plaintiffs   to   provide   a   complete   and   substantive   response   to

Interrogatory No. 2 when they lack the underlying information to do so,
it is nevertheless wrong for them to avoid supplying a good faith answer,

even if part of that answer is an admission that they do not currently

know for certain what the exact nature of the defeat device is or how it

works. As far as a detailed answer, Plaintiffs’ argument that they cannot

                                     16
fully respond to Interrogatory No. 2 without the production of materials

they are asking for in their own motion to compel appears to be justified

at this time. See ECF No. 129. Indeed, attempting to provide a complete

response to Interrogatory No. 2 before the satisfaction of Plaintiffs’ own

motion to compel would be an inefficient use of time and resources.

     Furthermore, production of complex information in its native form

naturally calls for the use of an expert to analyze that information. That

expert will then need time to process and interpret the complex

information for Plaintiffs’ review. Although Defendant Cummins

contends that it risks prejudice because an unsatisfactory answer to

Interrogatory No. 2 weakens its ability “to defend against Plaintiffs’
vague allegations” regarding its diesel truck engines, Plaintiffs cannot be

forced to provide answers that they do not currently possess. Indeed,

Defendant Cummins is in the better position at this point to analyze and

make conclusions about its own products.

     Therefore, the Court will order Plaintiffs to supplement their

response to Interrogatory No. 2 by providing a good faith answer

consistent with whatever facts Plaintiffs currently possess, and qualified
by whatever explanations may be necessary, including if appropriate an

admission of a lack of sufficient knowledge or information. In such an

answer Plaintiffs may also indicate that their full and complete response

to the Interrogatory will be provided after they receive adequate

                                    17
information involving complete calibration data, emissions software, and

AECD disclosures. See id. If Plaintiffs require an expert to process said

disclosures in order to respond to Interrogatory No. 2, then Plaintiffs

shall supplement their response when they produce their expert report.

See ECF No. 127, PageID.13916.

                               CONCLUSION

     For all the reasons stated above, the Court GRANTS Plaintiffs’

motion to compel and GRANTS IN PART and DENIES IN PART

Defendant Cummins’ motion to compel. Defendant Cummins is directed

to disclose its complete calibration data in native format, including its

emissions software, pursuant to the directives outlined in this Order.

Defendant Cummins is further directed to produce its Class Vehicles’
AECD disclosures to the EPA in unredacted form. In addition, Plaintiffs

are directed to answer Interrogatory No. 2 to the best of their current

ability, as well as provide a more complete and substantive response to

that Interrogatory after they have received the necessary materials to do

so. Finally, Plaintiffs are ordered to refile any of the sworn declarations

that were submitted under the pseudonym “E1” in a form bearing the

true name and signature of the declarant.




                                    18
    IT IS SO ORDERED.


Dated: April 30, 2021   s/Terrence G. Berg
                        TERRENCE G. BERG
                        UNITED STATES DISTRICT JUDGE




                           19
